In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-21-00191-CV
             ___________________________

IN RE JMJ DEVELOPMENT, LLC AND TIM BARTON, Relators




                     Original Proceeding
        141st District Court of Tarrant County, Texas
               Trial Court No. 141-316567-20


         Before Wallach, Birdwell, and Womack, JJ.
            Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus, real parties in

interest’s response, relators’ reply, and the record and is of the opinion that relief

should be denied. Accordingly, relators’ petition for writ of mandamus is denied. All

previous orders of this court granting temporary relief in conjunction with this

petition for mandamus are withdrawn.



                                                     Per Curiam

Delivered: July 15, 2021




                                          2